                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Cornelius Rodriguez Morant,        )         C/A No.: 3:19-2930-JFA-SVH
 #1499,                             )
                                    )
                   Plaintiff,       )
                                    )
       vs.                          )
                                    )                     ORDER
 Ronald L. Dodson, Jr., Bryan Keith )
 Griffin, Vanessa Moyer, and James )
 C. Campbell,                       )
                                    )
                   Defendants.      )
                                    )

      This is a civil action filed by a pretrial detainee. Therefore, in the event
that a limitations issue arises, Plaintiff shall have the benefit of the holding
in Houston v. Lack, 487 U.S. 266 (1988) (prisoner’s pleading was filed at the
moment of delivery to prison authorities for forwarding to District Court).
Under Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), pretrial proceedings in this
action have been referred to the assigned United States Magistrate Judge.

TO THE CLERK OF COURT:

      The Clerk of Court is directed not to issue the summons at this time.

      IT IS SO ORDERED.



November 18, 2019                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge
